Citation Nr: 0512669	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-25 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from March 1950 to April 1953.

This appeal arises from a June 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs, which denied a claim for entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.

In his Substantive Appeal dated September 2003, the veteran 
requested a hearing before a Member of the Baord of Veterans' 
Appeals (Board) in Washington, DC.  The Board scheduled a 
hearing for May 2005.  However, because the veteran has 
withdrawn his appeal in the entirety, the hearing request is 
withdrawn as well.

However, the Board notes that in his May 2005 withdrawal, the 
veteran has expressed an intent to reopen his claim for 
service connection for a back injury.  The Board refers this 
matter to the RO for appropriate action.


FINDING OF FACT

On May 3, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


